         Case: 3:20-cv-00089-JMV Doc #: 30 Filed: 03/11/21 1 of 1 PageID #: 912




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION


KALINDA JENKINS,

         PLAINTIFF,

versus                                                            CIVIL ACTION NO.: 3:20-cv-89-JMV

ANDREW SAUL, COMMISSIONER
OF SOCIAL SECURITY,

         DEFENDANT.


                                                    ORDER

         BEFORE THE COURT are Plaintiff’s motion [27] for an award of attorney fees under

the Equal Access to Justice Act, 28 U.S.C. § 2412(d), and Defendant’s No Objection Response

to Motion for Attorney’s Fees [29]. Having considered the motion and the applicable law—and

hearing no objection from Defendant—the Court finds the EAJA award requested is reasonable.

Accordingly, it is ORDERED that Plaintiff’s request for attorney fees is GRANTED, and

Defendant shall promptly pay Plaintiff’s counsel $4,160.78.1

         SO ORDERED this 11th day of March, 2021.



                                                              /s/ Jane M. Virden
                                                              United States Magistrate Judge




1
 Notwithstanding the fee assignment in this case, the EAJA award is subject to any legitimate administrative
offsets. See generally Bolden v. Colvin, 114 F. Supp. 3d 397 (N.D. Miss. July 16, 2015).
